NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA DE JESUS MEDINA-RAMIREZ,                  No.    18-70626

                Petitioner,                     Agency No. A034-036-818

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 12, 2020**
                               San Francisco, California

Before: PAEZ, BERZON, and R. NELSON, Circuit Judges.

      Petitioner Maria de Jesus Medina-Ramirez challenges her order of removal

to Mexico. A lawful permanent resident since 1972, Medina-Ramirez was placed

into removal proceedings after being convicted of a drug trafficking aggravated

felony. The Immigration Judge (“IJ”) denied Medina-Ramirez’s application for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deferral of removal under the Convention Against Torture (“CAT”), and the Board

of Immigration Appeals (“BIA”) affirmed. In her petition for review, Medina-

Ramirez challenges the denial of her CAT claim and asserts that the agency lacked

jurisdiction under an intervening decision in Pereira v. Sessions, 138 S. Ct. 2105,

2110 (2018). We deny the petition.

1.    The agency did not err in concluding that Medina-Ramirez was not eligible

for CAT relief. Medina-Ramirez claims past harm by men who physically abused

her and fear of future torture by individuals who planted the drugs in the car

leading to her conviction. First, assuming that the gender-based harm she suffered

took place in Mexico, the IJ erred in holding that neither rape, attempted sexual

assault, nor domestic violence rises to the level of torture. See Avendano-

Hernandez v. Lynch, 800 F.3d 1072, 1079 (9th Cir. 2015) (recognizing that “[r]ape

can constitute torture . . . [as it] is a form of aggression constituting an egregious

violation of humanity.” (alterations in original) (internal citation and quotation

marks removed)). Although the IJ committed error, it does not compel reversal

because Medina-Ramirez testified that the main perpetrator of her past harm is no

longer living and therefore no longer posed a threat to her. See id. at 1080 (noting

that past torture “is ordinarily the principal factor” to support a CAT claim unless

there are “changed circumstances”). Moreover, Medina-Ramirez did not testify

that she was afraid of any future gender-based harm in Mexico.


                                           2
      Second, Medina-Ramirez’s testimony about her fear of future torture by the

“narcos” in retaliation for losing the drugs in the car she was driving is insufficient

to show how the Mexican government would sanction or acquiesce in torture

against her specifically. See Lopez v. Sessions, 901 F.3d 1071, 1078 (9th Cir.

2018) (“[The petitioner]’s contentions regarding his fears of returning to Mexico

are not sufficiently particularized.”). Although Medina-Ramirez also submitted a

country conditions report documenting the role of police and government agents in

arbitrary killings, torture, and forced disappearances, “generalized evidence of

violence and crime in Mexico is not particular to [Medina-Ramirez] and is

insufficient to meet [the CAT] standard.” Delgado-Ortiz v. Holder, 600 F.3d 1148,

1152 (9th Cir. 2010). She has not, for instance, claimed inability to seek protection

from the Mexican police, nor that she would be singled out by government actors.

See Avendano- Hernandez, 800 F.3d at 1080–82 (holding that government

acquiescence prong of CAT can be shown by “torture at the hands of local

officials” or record of “ineffective police protection”). On this record, we

conclude that substantial evidence supports the agency’s determination that

Medina-Ramirez did not establish a clear probability of torture at the acquiescence

of the Mexican government.

2.    Medina-Ramirez also argues that the agency lacked jurisdiction over her

case because her notice to appear lacked the place or time of the removal


                                           3
proceedings required under Pereira, 138 S. Ct. at 2110. This argument, however,

is foreclosed by Karingithi v. Whitaker, 913 F.3d 1158, 1159 (9th Cir. 2019), cert.

denied sub nom. Karingithi v. Barr, 2020 WL 871705, at *1 (Feb. 24, 2020).

      Petition DENIED.




                                         4